DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zauritz (U.S. Patent 11,097,681 B2) in view of Gehret et al. (U.S. Patent 8,523,220 B1).
Regarding claim 1, Zauritz (Figs. 1-10) discloses an airbag system 20 for use with a seat 40, the airbag system comprising: 
a housing 22 configured to be mounted forward of a seat 40, the housing having an 
opening; 
an airbag 30 stowed within the housing 22; and 
an inflator 24 in fluid communication with the airbag 30, wherein the inflator 24 is 
configured to inflate the airbag 30 in response to a dynamic event, whereby the 
airbag 30 deploys through the opening to a fully inflated state in which the airbag 30 includes- 
a proximal end portion positioned adjacent to the housing 22 and having a 
first cross-sectional height, 
a distal end portion spaced apart from the housing 22 and having a second 
cross-sectional height greater than the first cross-sectional height, and 
a longitudinal axis extending from the proximal end portion to the distal end 
portion at an upward angle relative to a longitudinal axis HP of a vehicle.
But Zauritz does not specifically disclose the airbag system for use with an aircraft seat. Gehret et al. (Figs. 1-4C) discloses that it is known in the art to provide an airbag system 100, 300 for use with an aircraft seat 102, 302 in an aircraft for protecting an occupant in response to a dynamic event in an aircraft (at least abstract; column 1 lines 5-10, column 1 line 60-column 2 line 27; column 2 lines 43-column 3 line 67; column 5 lines 42- 64; column 6 line 48-column 7 line 42; column 8 lines 31-column 9 line 21; claims 1, 7, 9-12, 18, 20, 20, 22, 23, 25, 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag system of Zauritz for use with an aircraft seat in an aircraft according to the teachings of Gehret et al., in order to achieve the desirable result of protecting an occupant in response to a dynamic event in an aircraft.
Regarding claims 5-10, the combination of Zauritz and Gehret et al. as modified above discloses the airbag system
(claim 5) wherein, in the fully inflated state, the airbag 30 further includes: an upper surface portion 32 extending between the proximal end portion and the distal end portion at a first upward angle relative to the longitudinal axis of the aircraft, and a lower surface portion extending between the proximal end portion and the distal end portion at a second upward angle relative to the longitudinal axis of the aircraft, wherein the first upward angle is greater than the second upward angle (at least Figs. 2, 4-6); 
(claim 6) wherein the airbag system 30 is positioned within an aircraft seating area having a floor, and wherein the opening of the housing 22 includes an upper boundary spaced apart from the floor by a first height, and wherein, in the fully inflated state, the airbag 30 further includes: a lower surface portion extending from the proximal end portion to the distal end portion at an upward angle relative to the longitudinal axis HP of the aircraft, wherein a region of the lower surface portion proximate the distal end portion is spaced apart from the floor by a second height that is greater than the first height (at least Figs. 2, 4-6);
(claim 7) wherein, in the fully inflated state, the airbag 30 defines an outwardly tapering wedge shape (at least Fig. 3); 
(claim 8) wherein the deployed airbag 30 is configured to bend upwardly relative to the structure in response to the airbag 30 contacting a seat occupant during the dynamic event (at least Fig. 7);
(claim 9) wherein the housing 22 is carried by a structure positioned forward of the first seat 40 (at least Figs. 1-8);
(claim 10) wherein the housing 22 is mounted directly forward of the seat 40 (at least Figs. 1-8).
Regarding claim 18, Zauritz (Figs. 1-10) discloses an airbag system 20 for use with a seat 40, the airbag system comprising: 
an airbag assembly 20 mountable to a structure 12 forward of the seat 40, wherein 
the airbag assembly includes- 
a housing 22; and 
an airbag 30 stored within the housing 22, wherein the airbag is 
configured to deploy upwardly in response to a dynamic event to receive the head 52 and/or neck of an occupant 50 seated behind the housing 22, and wherein the airbag 30 is configured to deflect further upwardly in response to the occupant 50 contacting the airbag 30 during the dynamic event (at least Fig. 7).
But Zauritz does not specifically disclose the airbag system for use with an aircraft seat. Gehret et al. (Figs. 1-4C) discloses that it is known in the art to provide an airbag system 100, 300 for use with an aircraft seat 102, 302 in an aircraft for protecting an occupant in response to a dynamic event in an aircraft (at least abstract; column 1 lines 5-10, column 1 line 60-column 2 line 27; column 2 lines 43-column 3 line 67; column 5 lines 42- 64; column 6 line 48-column 7 line 42; column 8 lines 31-column 9 line 21; claims 1, 7, 9-12, 18, 20, 20, 22, 23, 25, 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag system of Zauritz for use with an aircraft seat in an aircraft according to the teachings of Gehret et al., in order to achieve the desirable result of protecting an occupant in response to a dynamic event in an aircraft.
Regarding claims 19 and 20, the combination of Zauritz and Gehret et al. as modified above discloses the airbag system
(claim 19) wherein the airbag 30, when deployed, has: a proximal end portion adjacent the housing 22; a distal end portion spaced apart from the housing 22; a first surface portion 32 extending between the proximal end portion and the distal end portion and generally facing a ceiling of the aircraft; and a second surface portion extending between the proximal end portion and the distal end portion and generally facing a floor of the aircraft, wherein the first surface portion 32 is non parallel to the second surface portion, and wherein the first surface portion 32 and the second surface portion extend at an upward angle relative to a longitudinal axis HP of the aircraft;
(claim 20) wherein the airbag 30 is configured to bend upwardly relative to the structure 12 in response to the occupant 50 contacting the airbag 30 during the dynamic event (at least Fig. 7).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zauritz (U.S. Patent 11,097,681 B2) in view of Gehret et al. (U.S. Patent 8,523,220 B1) as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent 10,293,775 B2).
Regarding claims 2-4, the combination of Zauritz and Gehret et al. as modified above discloses the claimed invention except for wherein, in the fully inflated state, the distal end portion defines a recess; wherein the recess is generally V-shaped; and wherein the recess is configured to receive the head and/or neck of a seat occupant during the dynamic event. Wang et al. (Figs. 1, 2, 6, 7, 8B, 9B, 10B, 11B, 13A, 13B) discloses that it is known in the art to provide an airbag system 600, 800, 900, 1000, 1100, 1310 for wherein, in the fully inflated state, the distal end portion defines a recess 619, 819, 919, 1019, 1119, 1319; wherein the recess 619, 819, 919, 1019, 1119, 1319 is generally V-shaped; and wherein the recess 619, 819, 919, 1019, 1119, 1319 is configured to receive the head and/or neck of a seat occupant during a dynamic event (at least column 13 line 4-column 15 line 14; column 16 lines 10-43; column 17 line 47-column 18 line 34; column 20 line 22-column 21 line 29; column 22 line 42-column 23 line 32; column 24 lines 18-67). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distal end portion of the combination of Zauritz and Gehret et al. as modified above with the generally V-shaped recess according to the teachings of Wang et al., in order to achieve the desirable result of being configured to receive the head and/or neck of a seat occupant during a dynamic event.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zauritz (U.S. Patent 11,097,681 B2) in view of Gehret et al. (U.S. Patent 8,523,220 B1), Wang et al. (U.S. Patent 10,293,775 B2).
Regarding claims 11-13, Zauritz (Figs. 1-10) discloses an airbag system 20, the airbag system comprising: 
an airbag assembly 20 configured to be mounted to a structure 12 forward of a seat 40, 
wherein the airbag assembly includes an airbag 30 having- 
a proximal end portion, 
a distal end portion, 
an upper surface portion 32 extending between the proximal end portion and the 
distal end portion, 
a lower surface portion extending between the proximal end portion and the 
distal end portion, and 
an impact surface portion 34 extending between the upper surface portion and 
the lower surface portion proximate the distal end portion, 
wherein, when the airbag 30 is in a fully inflated state, (a) the proximal end 
portion is positioned adjacent to the structure 12, (b) the distal end portion  
is spaced apart from the structure 12, (c) a longitudinal axis of the airbag extends at an upward angle such that the proximal end portion is positioned at a first height relative to the seat 40 and the impact surface portion 34 is positioned at a second height, greater than the first height, relative to the seat 40.
But Zauritz does not specifically disclose (claim 11) the airbag system for use with an aircraft seat; wherein the impact surface portion defines a recess configured to receive a portion of a seat occupant during a dynamic event; (claim 12) wherein the recess 8, 9 is configured to receive the head and/or neck of the seat occupant during the dynamic event; (claim 13) wherein the recess 8, 9 is generally V-shaped. 
Gehret et al. (Figs. 1-4C) discloses that it is known in the art to provide (claim 11) an airbag system 100, 300 for use with an aircraft seat 102, 302 in an aircraft for protecting an occupant in response to a dynamic event in an aircraft (at least abstract; column 1 lines 5-10, column 1 line 60-column 2 line 27; column 2 lines 43-column 3 line 67; column 5 lines 42- 64; column 6 line 48-column 7 line 42; column 8 lines 31-column 9 line 21; claims 1, 7, 9-12, 18, 20, 20, 22, 23, 25, 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag system of Zauritz for use with an aircraft seat in an aircraft according to the teachings of Gehret et al., in order to achieve the desirable result of protecting an occupant in response to a dynamic event in an aircraft.
Wang et al. (Figs. 1, 2, 6, 7, 8B, 9B, 10B, 11B, 13A, 13B) discloses that it is known in the art to provide (claim 11) an airbag system 600, 800, 900, 1000, 1100, 1310 wherein the impact surface portion defines a recess 619, 819, 919, 1019, 1119, 1319 configured to receive a portion of a seat occupant during a dynamic event (at least column 13 line 4-column 15 line 14; column 16 lines 10-43; column 17 line 47-column 18 line 34; column 20 line 22-column 21 line 29; column 22 line 42-column 23 line 32; column 24 lines 18-67); (claim 12) wherein the recess 1319 is configured to receive the head and/or neck of the seat occupant during the dynamic event (at least column 13 line 4-column 15 line 14; column 16 lines 10-43; column 17 line 47-column 18 line 34; column 20 line 22-column 21 line 29; column 22 line 42-column 23 line 32; column 24 lines 18-67); (claim 13) wherein the recess 1319 is generally V-shaped. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the impact surface portion of the combination of Zauritz and Gehret et al. as modified above with the generally V-shaped recess according to the teachings of Wang et al., in order to achieve the desirable result of being configured to receive the head and/or neck of a seat occupant during a dynamic event.
Regarding claim 14-17, the combination of Zauritz, Gehret et al., and Wang et al. as modified above discloses the airbag system 
(claim 14) wherein the airbag 30 is configured to avoid contacting the seat occupant's torso when the airbag is deployed;
(claim 15) wherein, in the fully inflated state, the airbag 30 defines an outwardly tapering wedge shape (at least Fig. 3);
(claim 16) wherein the deployed airbag 30 is configured to bend upwardly relative to the structure 12 in response to the seat occupant contacting the airbag 30 during the dynamic event; 
(claim 17) wherein the airbag 30 includes a single inflatable chamber, and wherein the recess 8, 9 is wholly formed by the single inflatable chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614